Title: To Thomas Jefferson from William Playfair, 20 March 1791
From: Playfair, William
To: Jefferson, Thomas


Paris, 20 Mch. 1791. Introducing the bearer, M. de Collaney, who goes to America to take possession of Scioto lands he has just acquired. He bears a letter in English and a statement in French which will explain the liberty taken in introducing him to TJ. As no letter arrives from Scioto and as the families of those who have parents there are given great anxiety because they suspect letters are stopped, M. de Collaney wishes to find a house in Philadelphia to which letters back and forth may be confided with confidence. Since he has never been to America and the persons to whom he has written about the Scioto affair do not answer, he begs TJ point out to him some mercantile houses which may be depended upon. This would be the greatest possible service he could render to himself and to “une multitude de français.”—To avoid imposing on TJ’s precious time, he refers him to the letter in English.
